Title: To James Madison from William Tatham, 1 January 1811
From: Tatham, William
To: Madison, James


Sir,
January 1st. 1811.
Observing that Government are now occupied on the claim of the United States to West Florida, & having some idea of that subject through my researches in London, at the instance of our late Minister Mr. Monroe, I shall be pardoned for offering to the executive aid certain evidences tending to strengthen our pretensions—viz.
1st. An old Map (heretofore mentioned to you) procured by me at the request of Mr. Monroe, and most probably deposited in the London office of our legation.
2dly. An old Map published by Emanuel Bowen Geographer in London, in political reference to European claims, wherein the French claim to “New France,” or Louisanie, is distinctly coloured—from Rio Perdido to the river Guardalope; which is the river eastwardly of the river St. Mark, in the bay of St. Louis, Mexico, comprehending the 29th. degree of lattitude—north.
This map will be put into my hands by a friend, when he is assured that you want it.
3dly. An official Copy, by one of the French Engineers employed at New Orleans in the national transactions of France and Spain. This document fell into my hands in the official collection of General Montresor, Engineer general of the British forces in America; and corresponds with the two former.

You will, I doubt not Sir, recollect the valuable collection of Florida Charts & Surveys which you have seen in my library; and the value a Report in Congress (1806) has stamped on them: may I also hope that while a suffering Soldier of the Revolution is entering his sixtieth year under misfortunes which that revolution has heaped on his eve of life, (and wishes you many happy returns of the season) that you may recognize in his services, or acquisitions, enough to keep him & his infants from Starving?
It will only remain to address your commands, through the Post office, Norfolk, to your well known friend & H: Servt.
Wm Tatham
